******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     EDWARD A. PERUTA ET AL. v. FREEDOM
        OF INFORMATION COMMISSION
                 (AC 36436)
                 Alvord, Keller and Harper, Js.
         Argued March 3—officially released June 9, 2015

(Appeal from Superior Court, judicial district of New
 Britain, Cohn, J. [motion to intervene]; Prescott, J.
                     [judgment].)
   Rachel M. Baird, with whom, on the brief, was Mitch-
ell Lake, for the appellants (plaintiffs).
  Kathleen K. Ross, commission counsel, with whom,
on the brief, was Colleen M. Murphy, general counsel,
for the appellee (named defendant).
  Stephen R. Sarnoski, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (intervening defendant).
                          Opinion

   PER CURIAM. The plaintiffs, Edward A. Peruta1 and
American News and Information Services, Inc., appeal
from the judgment of the trial court affirming the deci-
sion of the defendant Freedom of Information Commis-
sion (commission) that dismissed the plaintiffs’
complaint. The plaintiffs had filed a complaint with the
commission claiming that the Department of Emer-
gency Services and Public Protection (department)2
improperly denied them access to information con-
tained in pending applications for temporary state per-
mits to carry pistols or revolvers. On appeal, the
plaintiffs claim that the court erroneously construed
General Statutes § 29-28 when it concluded that the
names and addresses of those applicants were exempt
from disclosure under the Freedom of Information Act
(act), General Statutes § 1-200 et seq. We affirm the
judgment of the trial court.
   The following factual and procedural background is
relevant to our consideration of the plaintiffs’ claim
on appeal. On January 4, 2012, the plaintiffs sent the
department an e-mail requesting ‘‘[p]rompt [a]ccess to
any and all computerized information ([n]ame and
[t]own) regarding pending requests for State and
National Criminal History Records checks that have yet
to be submitted to the FBI CJIS for [p]ermit to [c]arry
[p]istols or [r]evolvers by individuals who have not yet
been issued or are not in possession of a [s]tate [p]ermit
to [c]arry [p]istols or [r]evolvers. This request is for the
name of the individual who is the subject of the request
and the name of the submitting issuing authority only.’’
The department interpreted the plaintiffs’ communica-
tion to be a request for the names and addresses of
all pistol permit applicants whose applications were
pending while state criminal background checks and
federal fingerprint checks were being performed. The
department provided the plaintiffs with a list of the
requested records on January 18, 2012, but it redacted
the applicants’ names and addresses.
   On January 20, 2012, Peruta filed a complaint with
the commission challenging the redaction of the names
and addresses of the individuals with pending permit
applications. The commission held a contested case
hearing on June 21, 2012. In its final decision dated
November 14, 2012, the commission, referring to two
of its previous decisions, concluded that the department
did not violate the provisions of the act by redacting
that information from the records and dismissed the
plaintiff’s complaint.
  The plaintiffs appealed from the commission’s deci-
sion by filing an administrative appeal with the Superior
Court, claiming that the plain language of § 29-28 (d)
compelled the conclusion that the legislature did not
intend to exempt from disclosure the names of individu-
als who had not yet received pistol permits. The parties
filed their briefs, and the court heard oral argument on
September 25, 2013. On November 7, 2013, the court
issued its sixteen page memorandum of decision. After
setting forth the issue and procedural history, the court
provided a thorough analysis of the parties’ claims, the
standard of review and the applicable statutory and
case law. In its decision, the court concluded: ‘‘[T]he
commission properly interpreted § 29-28 (d) to con-
clude that the legislature intended to exempt from dis-
closure the names and addresses contained on the pistol
carry permit applications that were pending or had been
approved. A contrary conclusion would frustrate the
purpose and intent of the explicit exemption from dis-
closure contained in § 29-28 (d). At the very least, the
commission’s interpretation of the statute is reasonable
and therefore, under the circumstances of this case,
entitled to deference. Accordingly, the decision of the
commission is affirmed.’’ This appeal followed.
  ‘‘This court reviews the trial court’s judgment pursu-
ant to the Uniform Administrative Procedure Act
(UAPA), General Statutes § 4-166 et seq. Under the
UAPA, it is [not] the function . . . of this court to retry
the case or to substitute its judgment for that of the
administrative agency. . . . Even for conclusions of
law, [t]he court’s ultimate duty is only to decide
whether, in light of the evidence, the [agency] has acted
unreasonably, arbitrarily, illegally, or in abuse of its
discretion. . . . [Thus] [c]onclusions of law reached
by the administrative agency must stand if the court
determines that they resulted from a correct application
of the law to the facts found and could reasonably
and logically follow from such facts.’’ (Citation omitted;
internal quotation marks omitted.) Chairperson, Con-
necticut Medical Examining Board v. Freedom of
Information Commission, 310 Conn. 276, 281, 77 A.3d
121 (2013).
   ‘‘Cases that present pure questions of law, however,
traditionally invoke a broader standard of review than
ordinarily is involved in deciding whether, in light of
the evidence, the agency has acted unreasonably, arbi-
trarily, illegally or in abuse of its discretion. . . . We
have determined, therefore, that we will defer to an
agency’s interpretation of a statutory term only when
that interpretation of the statute previously has been
subjected to judicial scrutiny or to a governmental
agency’s time-tested interpretation and is reasonable.’’
(Citation omitted.) Board of Selectmen v. Freedom of
Information Commission, 294 Conn. 438, 446, 984 A.2d
748 (2010).
  In the present case, the issue before this court is
whether the commission properly construed § 29-28 (d)
when it concluded that the intention of the legislature
was to exempt from disclosure the names and addresses
of persons who have applied for but not yet received
permits to carry revolvers or pistols. Section 29-28 (d)
provides: ‘‘Notwithstanding the provisions of sections
1-2103 and 1-211,4 the name and address of a person
issued a permit to sell at retail pistols and revolvers
pursuant to subsection (a) of this section or a state or
a temporary state permit to carry a pistol or revolver
pursuant to subsection (b) of this section, or a local
permit to carry pistols and revolvers issued by local
authorities prior to October 1, 2001, shall be confidential
and shall not be disclosed, except (1) such information
may be disclosed to law enforcement officials acting
in the performance of their duties, including, but not
limited to, employees of the United States Probation
Office acting in the performance of their duties, (2) the
issuing authority may disclose such information to the
extent necessary to comply with a request made pursu-
ant to section 29-33, 29-37a or 29-38m for verification
that such state or temporary state permit is still valid
and has not been suspended or revoked, and the local
authority may disclose such information to the extent
necessary to comply with a request made pursuant to
section 29-33, 29-37a or 29-38m for verification that a
local permit is still valid and has not been suspended
or revoked, and (3) such information may be disclosed
to the Commissioner of Mental Health and Addiction
Services to carry out the provisions of subsection (c)
of section 17a-500.’’ (Footnotes added.)
    The plaintiffs claim that the plain language of the
statute prohibits the disclosure of the names and
addresses of only those individuals who have been
issued permits to carry revolvers or pistols, and that
the names and addresses of the applicants for those
permits are required to be provided when a request is
made pursuant to the act. According to the plaintiffs,
‘‘[t]he issuance of either a temporary handgun permit
or a handgun permit is the point at which confidentiality
attaches.’’ By concluding that § 29-28 (d) also precludes
disclosure of the applicants’ names and addresses, the
plaintiffs argue, the trial court has amended the statute
to add provisions that the legislature did not include
when it was enacted.
   The defendants claim, and the trial court agreed, that
the plaintiffs’ interpretation of the statute would thwart
the purpose of the statute and, therefore, lead to absurd
or bizarre results. As argued by the department, ‘‘[i]f
the names and addresses of all pistol permit applicants
were to be publicly disclosed, it would be a relatively
simple process to identify and separate those few whose
applications were later denied, leaving only those
whose applications were approved—the holders of per-
mits whose names and addresses were promised confi-
dentiality by the legislature under . . . § 29-28 (d). This
is the very antithesis of what the legislature intended.’’
We agree with the defendants.
  The trial court noted in its memorandum of decision
that the commission, prior to issuing the present deci-
sion, previously articulated its interpretation of § 29-28
(d) in two contested cases decided in 1999 and 2008.
Subsection (d) of § 29-28 was enacted by the legislature
in the July, 1994 special session. Five years later, the
commission had the occasion to interpret the language
of subsection (d) in Sherman v. Board of Firearms
Permit Examiners, Freedom of Information Commis-
sion, Docket No. FIC 1998-327 (August 25, 1999). In
Sherman, the complainant, pursuant to the act, sought
access to all of the board’s files of open and closed
appeals for the fiscal year of 1997–1998. The board
denied the request, and the complainant appealed to
the commission. The commission determined that, with
respect to the closed files, the names and addresses
of the appellants who were ultimately successful in
obtaining their permits were exempt from disclosure,
whereas the names and addresses of the unsuccessful
appellants were not exempt from disclosure. With
respect to open files, the commission concluded that
the names and addresses of those appellants were
exempt from disclosure because ultimately some of the
appellants might be successful and obtain their permits.
   Nine years later, the commission again had the oppor-
tunity to construe the provisions of § 29-28 (d) in Brown
v. Chief, Police Dept., Bridgeport, Freedom of Informa-
tion Commission, Docket No. FIC 2007-268 (March 26,
2008). In Brown, the complainants made a request pur-
suant to the act to inspect all pistol applications submit-
ted between January 1, 1996, and January 15, 2007.
After their request was denied in part, the complainants
appealed to the commission, claiming that the plain
language of the statute did not exempt the information
contained in pistol permit applications. In its final deci-
sion, the commission referred to Sherman and reached
the following conclusion: ‘‘[Section] 29-28 (d) . . .
exempts from mandatory disclosure the names and
addresses of persons whose applications are pending;
persons whose applications have been approved; per-
sons whose applications were initially denied but later
approved on appeal; and persons whose applications
were denied but who have pending appeals of such
denials.’’
   We now must determine whether the commission’s
interpretation of § 29-28 (d) is time-tested and reason-
able and, therefore, entitled to deference. See Longley
v. State Employees Retirement Commission, 284 Conn.
149, 162–66, 931 A.2d 890 (2007). The commission’s
decision in the present case is the third consistent artic-
ulation of the commission’s interpretation of § 29-28
(d). Since subsection (d) was enacted in 1994, the com-
mission has issued decisions in 1999, 2008 and 2012,
wherein it has concluded that the names and addresses
of applicants for state permits and temporary state per-
mits are exempt from disclosure under the act. The
commission’s interpretation of the statutory language
has been consistent for more than a decade.
   Further, as noted by the trial court, the legislature
has not amended subsection (d) of § 29-28 in any man-
ner that would suggest disagreement with the commis-
sion’s interpretation even though there were
opportunities to do so when § 29-28 was amended in
2001, 2005, 2007, 2011, 2012 and 2013.5 ‘‘[W]e have
employed the [legislative acquiescence] doctrine not
simply because of legislative inaction, but because the
legislature affirmatively amended the statute subse-
quent to a judicial or administrative interpretation, but
chose not to amend the specific provision of the statute
at issue.’’ Berkley v. Gavin, 253 Conn. 761, 777 n.11,
756 A.2d 248 (2000). ‘‘[L]egislative concurrence is partic-
ularly strong [when] the legislature makes unrelated
amendments in the same statute . . . .’’ (Internal quo-
tation marks omitted.) Patel v. Flexo Converters U.S.A.,
Inc., 309 Conn. 52, 62 n.9, 68 A.3d 1162 (2013).6
   To be entitled to deference, the commission’s inter-
pretation of § 29-28 (d) also must be reasonable. In
conducting a limited review for reasonableness, we
apply our well established rules of statutory construc-
tion. See Board of Selectmen v. Freedom of Information
Commission, supra, 294 Conn. 449. ‘‘When construing
a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature.
. . . In seeking to determine that meaning, General
Statutes § 1-2z directs us first to consider the text of
the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . The test to determine ambigu-
ity is whether the statute, when read in context, is
susceptible to more than one reasonable interpretation.
. . . When a statute is not plain and unambiguous, we
also look for interpretive guidance to the legislative
history and circumstances surrounding its enactment,
to the legislative policy it was designed to implement,
and to its relationship to existing legislation and com-
mon law principles governing the same general subject
matter . . . .’’ (Internal quotation marks omitted.)
Chairperson, Connecticut Medical Examining Board
v. Freedom of Information Commission, supra, 310
Conn. 283.
  As stated by the trial court in its memorandum of
decision, ‘‘[t]here is no dispute in this case that the
statute unambiguously exempts from disclosure the
name and address of a person issued a pistol carry
permit. What is less than clear, however, is whether
the confidentiality attaches from the commencement
of the permit application process or only after the per-
mit has been issued.’’ Acknowledging the plaintiffs’
argument that a court may not rewrite a statute to
supply omissions or add exceptions merely because it
appears that good reasons exist for adding them; Vin-
cent v. New Haven, 285 Conn. 778, 792, 941 A.2d 932
(2008); the trial court nevertheless concluded that the
plaintiffs’ construction of § 29-28 (d) was unreasonable.
The court determined that the plaintiffs’ interpretation
‘‘would lead to the bizarre result of destroying the confi-
dentiality of permit holders intended by the statute by
requiring local and state officials to disclose the names
and addresses of persons contained on the permit appli-
cations, which applications were obviously necessary
for them to file to obtain the permit in the first place.
Under the plaintiffs’ interpretation, an interested person
could make a . . . request [under the act] for a list of
the names and addresses of all individuals who filed a
permit application during a particular period, and then
subsequently obtain the names and addresses of all
individuals whose applications are subsequently
denied. A quick cross-referencing of those two lists
would then allow the person to discover the name and
address of any ‘person issued a permit.’ The legislature
could not have intended in one stroke to create confi-
dentiality for persons issued a permit, but to leave a
gaping hole in the same provision that would allow the
confidentiality to be so easily eviscerated.’’ Accordingly,
the court determined that a more reasonable construc-
tion of the statute is that ‘‘the legislature intended that
the permitting process be treated as a continuum of
events during which an applicant’s name and address
should be treated as confidential unless he or she is
ultimately denied a permit.’’7
   The trial court concluded that the commission’s con-
struction of § 29-28 (d) was reasonable. The plaintiffs
claim that the court’s determination was erroneous. On
appeal, they claim that the commission’s interpretation
cannot be considered reasonable because (1) it would
prevent local issuing authorities from adequately
investigating applicants who want to obtain temporary
state permits by prohibiting the disclosure of the names
and addresses of those applicants to the people familiar
with them, (2) the Board of Firearms Permit Examiners
(board), the department, and the courts in hearing
appeals from board decisions when the files have not
been sealed have ignored the commission’s decisions,
and (3) the provisions in § 29-28 (c) would be superflu-
ous after the enactment of § 29-28 (d). We are not per-
suaded.
   With respect to investigations into the suitability of
applicants for permits that are conducted by local issu-
ing authorities, the plaintiffs maintain that such investi-
gations are not included within the three exemptions
from disclosure set forth in § 29-28 (d), and, therefore,
investigators would be prevented from identifying the
applicant by name or address to the applicant’s neigh-
bors or acquaintances. This argument fails because the
provisions of a statute must be read in harmony with
the provisions of other statutes in the chapter. ‘‘[I]t is
an elementary rule of statutory construction that we
must read the legislative scheme as a whole in order
to give effect to and harmonize all of the parts. . . .
When statutes relate to the same subject matter, they
must be read together and specific terms covering the
given subject matter will prevail over general language
of the same or another statute which might otherwise
prove controlling.’’ (Internal quotation marks omitted.)
Silver v. Holtman, 149 Conn. App. 239, 249, 90 A.3d
203, cert. denied, 312 Conn. 904, 91 A.3d 906 (2014).
   General Statutes § 29-29 (a) provides in relevant part:
‘‘No temporary state permit for carrying any pistol or
revolver shall be issued under the provisions of section
29-28 unless the applicant for such permit gives to the
local authority, upon its request, full information con-
cerning the applicant’s criminal record. . . . The local
authority shall take a full description of such applicant
and make an investigation concerning the applicant’s
suitability to carry any such weapons.’’ Section 29-29,
which references § 29-28, expressly authorizes the local
issuing authorities to conduct investigations into the
suitability of applicants to carry pistols or revolvers.
When § 29-29 is read together with the provisions set-
ting forth the exemptions from disclosure in § 29-28
(d), it is evident that investigators are authorized to
disclose the names and addresses of the applicants
during their investigations.8
   With respect to the plaintiffs’ argument that the com-
mission’s construction of § 29-28 (d) is not reasonable
because the board, the department, and the courts in
hearing appeals from board decisions when the files
have not been sealed have ignored the commission’s
decisions, the plaintiffs cite no statutory or case law in
support of their position. Even if true, the failure of
other agencies to accord deference to the commission’s
statutory interpretation does not mean that the commis-
sion has disavowed its prior decisions.9
   Finally, the plaintiffs claim that the commission’s
interpretation is unreasonable because the provisions
in § 29-28 (c) would be superfluous in light of the provi-
sions in § 29-28 (d). Section 29-28 (c) provides: ‘‘No
issuing authority may require any sworn member of the
Department of Emergency Services and Public Protec-
tion or an organized local police department to furnish
such sworn member’s residence address in a permit
application. The issuing authority shall allow each such
sworn member who has a permit to carry a pistol or
revolver issued by such authority to revise such mem-
ber’s application to include a business or post office
address in lieu of the residence address. The issuing
authority shall notify each such member of the right to
revise such application.’’ The plaintiffs argue that if
§ 29-28 (d) is construed to prohibit the disclosure of
the names and addresses of all applicants, § 29-28 (c)
would not be necessary and would be superfluous.10
   This issue was considered by the trial court. In its
memorandum of decision, the trial court determined,
and we agree, that § 29-28 (d) is not plain and unambigu-
ous because the plaintiffs’ construction of that subsec-
tion would lead to absurd or bizarre results.
Accordingly, the trial court reviewed the legislative his-
tory of § 29-28 (d) for guidance in reconciling subsec-
tion (d) with subsection (c). The court’s analysis with
respect to this claim is thorough and persuasive, and
we therefore incorporate it into this opinion.
   The court stated: ‘‘At oral argument in this proceed-
ing, the court inquired whether the commission and
[the department’s] construction of § 29-28 (d) could be
harmonized with subsection (c) of the same statute,
which provides that ‘[n]o [permit] issuing authority may
require any sworn member of [a state or local police
department] to furnish such sworn member’s residence
address in a permit application.’ At first glance, this
language would appear superfluous if, as the commis-
sion and [the department] contend, the name and
address of an individual who had applied for a permit
is already exempt from disclosure unless and until the
application is denied.
  ‘‘These provisions, however, may be harmonized
when placed in context of the timing of their enactment
and the statutory scheme as a whole. First, it is
important to note that subsection (c) of § 29-28 was
enacted in 1992, that is, prior to the legislature’s passage
in 1994 of subsection (d), which created the much
broader confidentiality protection for the name and
address of a person issued a pistol carry permit. Conse-
quently, when subsection (c) was enacted in 1992, the
statute did not exempt the names and addresses of any
applicant for a pistol carry permit, and subsection (c)
was necessary to prevent the disclosure of the home
addresses of law enforcement officers.
   ‘‘Second, in the 1994 July Special Session, the legisla-
ture debated the passage of House Bill No. 7501, which,
as amended, resulted in the enactment of Public Acts,
Spec. Sess., July, 1994, No. 94-1. The original version
of the bill would have removed subsection (c) from
§ 29-28 as unnecessary, because the bill included the
existing language, later codified as subsection (d), that
exempts from disclosure the names and addresses of
any person issued a pistol carry permit. During the
legislative debate on House Bill No. 7501, Representa-
tive [F. Philip] Prelli of the 63rd assembly district
inquired with Representative [Michael P.] Lawlor
regarding why subsection (c) was being removed, and
thereby making public the names and addresses of
police officers. Representative Lawlor of the 99th
assembly district responded: ‘[B]ecause we’ve decided
to apply that protection to everyone who holds a permit
to carry . . . . So the name and address of everyone
who holds a carry permit . . . will now not be accessi-
ble through [the act] by any private person, not only
police officers and corrections officials.’ 37 H.R. Proc.,
Pt. 26, Spec. Sess., July, 1994, p. 9531; remarks of Repre-
sentative Lawlor.
   ‘‘Representative Prelli then raised the point that, even
after extending the confidentiality to everyone, it was
possible that the name and address of a law enforce-
ment official might still be released under one of the
statutory exceptions to confidentiality contained in sub-
section (d) of § 29-28. Id. Subsection (d) prohibits dis-
closure of a person’s name and address, except the
authority issuing the permit may disclose the informa-
tion to the extent necessary to comply with a request
made pursuant to General Statutes § 29-33. Section 29-
33 makes it a felony for any person to sell or transfer
any pistol or revolver to another person who does not
have a pistol carry permit . . . and thus requires sellers
to verify with the department that the buyer has a valid
carry permit . . . .
   ‘‘In response to this colloquy, Representative Prelli
introduced an amendment (LCO No. 3080; House
Amendment I) to House Bill No. 7501. The amendment
restored subsection (c) to § 29-28. In support of the
amendment, Representative Prelli remarked that even
though he understood that Representative Lawlor had
assured the chamber that the names and addresses of
all permit holders would not be available through [the
act], he remained concerned that the names and
addresses of law enforcement officials could be dis-
closed through some loophole. 37 H.R. Proc., supra, pp.
9552–53, remarks of [Representative Prelli]. Represen-
tative Lawlor viewed the amendment as friendly and
well intentioned, and supported its passage. Id., p. 9554.
The House then restored subsection (c) to the version
of the bill that ultimately passed and became Public
Acts, Spec. Sess., July, 1994, No. 94-1.
   ‘‘This legislative history makes clear, therefore, that
the legislature chose not to repeal subsection (c) when
subsection (d) was enacted out of an abundance of
caution to ensure that the names and addresses of
police officers would not be disclosed under any cir-
cumstances. Consequently, subsections (c) and (d) can
be harmonized, and this court’s construction of subsec-
tion (d) does not render subsection (c) superfluous. If
anything, this history suggests the importance placed
by the legislature on ultimately protecting the confiden-
tiality of the names and addresses of persons ultimately
issued a pistol carry permit.’’ (Emphasis in original;
footnote omitted.)
   We agree with the trial court that the commission’s
interpretation of § 29-28 (d) was both time-tested and
reasonable, and, therefore, we accord it ‘‘great weight
. . . .’’ (Internal quotation marks omitted.) Longley v.
State Employees Retirement Commission, supra, 284
Conn. 164. Having accorded deference to the commis-
sion’s construction of the statutory language, the trial
court properly affirmed its decision.
      The judgment is affirmed.
  1
     Peruta is the president of American News and Information Services, Inc.,
which also is a plaintiff.
   2
     The court, Cohn, J., permitted Reuben F. Bradford, in his capacity as
the department’s commissioner, to intervene in the plaintiffs’ administrative
appeal. We refer in this opinion to Bradford and the commission as the
defendants.
   3
     General Statutes § 1-210 (a) provides in relevant part: ‘‘Except as other-
wise provided by any federal law or state statute, all records maintained
or kept on file by any public agency, whether or not such records are
required by any law or by any rule or regulation, shall be public records
and every person shall have the right to (1) inspect such records promptly
during regular office or business hours, (2) copy such records in accordance
with subsection (g) of section 1-212, or (3) receive a copy of such records
in accordance with section 1-212. . . .’’
   4
     General Statutes § 1-211 (a) provides in relevant part: ‘‘Any public agency
which maintains public records in a computer storage system shall provide,
to any person making a request pursuant to the Freedom of Information
Act, a copy of any nonexempt data contained in such records, properly
identified, on paper, disk, tape or any other electronic storage device or
medium requested by the person, including an electronic copy sent to the
electronic mail address of the person making such request, if the agency
can reasonably make any such copy or have any such copy made. . . .’’
   5
     See Public Acts 2001, No. 01-130; Public Acts 2005, No. 05-283; Public
Acts 2007, No. 07-163; Public Acts 2011, Nos. 11-51 and 11-80; Public Acts
2012, No. 12-177; Public Acts 2013, Nos. 13-3 and 13-220.
   6
     On appeal, the plaintiffs have not challenged the trial court’s determina-
tion that the three commission decisions are time-tested.
   7
     ‘‘[W]e will not undertake an examination of [a statutory provision] with
blinders on regarding what the legislature intended [it] to mean. . . . In
interpreting a statute, common sense must be used . . . . The law favors
rational and sensible statutory construction. . . . The unreasonableness of
the result obtained by the acceptance of one possible alternative interpreta-
tion of an act is a reason for rejecting that interpretation in favor of another
which would provide a result that is reasonable. . . . When two construc-
tions are possible, courts will adopt the one which makes the [statute]
effective and workable, and not one which leads to difficult and possibly
bizarre results. . . . We have long followed the guideline that [t]he intent
of the lawmakers is the soul of the statute, and the search for this intent
we have held to be the guiding star of the court. It must prevail over the
literal sense and the precise letter of the language of the statute. . . . When
one construction leads to public mischief which another construction will
avoid, the latter is to be favored unless the terms of the statute absolutely
forbid [it].’’ (Citations omitted; internal quotation marks omitted.) Sweetman
v. State Elections Enforcement Commission, 249 Conn. 296, 306–307, 732
A.2d 144 (1999).
   8
     Moreover, the plaintiffs cite no authority for the proposition that the
disclosure of the name and address of an applicant to an interviewee by a
local issuing authority is inconsistent with the statute prohibiting the public
disclosure of the names and addresses of applicants under the act.
   9
     The plaintiffs, without any analysis, make the following additional claim
in their appellate brief: ‘‘The [commission’s] acquiescence to the flagrant
and public violation of its holding in Sherman does not warrant and is
contrary to any deference by a court.’’ No such argument was made before
the trial court, and the plaintiffs fail to indicate the ways in which the
commission has acquiesced to the actions of the other agencies or what
action the commission should have taken. We do not address this claim.
   10
      ‘‘In construing a statute, a court presumes that the legislature did not
intend to enact meaningless provisions. . . . [S]tatutes must be construed,
if possible, such that no clause, sentence or word shall be superfluous, void
or insignificant . . . .’’ (Internal quotation marks omitted.) Silver v. Holt-
man, supra, 149 Conn. App. 249.